oa

uo,

IN THE UNITED STATES COURT OF APPEALS
FOR THE FIFTH CIRCUIT

 

 

No. 18-20238 ier ot Ta

UNITED STATES OF AMERICA, OCT 2 6 2018

Plaintiff - Appellee PVE Bias, atk of Comms,
v.
JACINTO LOPEZ-TOLEDO,

Defendant - Appellant

Appeal from the United States District Court for the

Southern District of Texas

CLERK'S OFFICE:

Under 5t CIR. R. 42.3, the appeal is dismissed as of October 26, 2018,
for want of prosecution. The appellant failed to timely comply with this Court's
notices of September 7, 2018, and October 11, 2018.

LYLE W. CAYCE
Clerk of the United States Court
of Appeals for the Fifth Circuit

Dawn M. Shulin, Deputy Clerk

 

ENTERED AT THE DIRECTION OF THE COURT
United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE
NEW ORLEANS, LA 70130

October 26, 2018

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 18-20238 USA v. Jacinto Lopez-Toledo
USDC No. 4:16-CR-568-1
Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

Dawn M. Shulin, Deputy Clerk
504-310-7658

 

cc w/encl:
Mr. Jacinto Lopez-Toledo
Ms. Carmen Castillo Mitchell
